Case: 14-30512      Document: 00512966960         Page: 1    Date Filed: 03/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 14-30512                                 FILED
                                                                             March 12, 2015
                                                                              Lyle W. Cayce
MICHAEL HOUSTON; STEVE HOUSTON,                                                    Clerk

                                          Plaintiffs–Appellants

v.

VENNETA QUEEN; EP ENERGY E&P COMPANY, L.P.;
formerly known as El Paso Production Company;
formerly known as El Paso Production Oil & Gas, L.P.,

                                          Defendants–Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-2738


Before SMITH, PRADO, and OWEN, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:*
       Pro se Plaintiffs–Appellants Michael and Steve Houston appeal the
dismissal of their suit for declaratory and injunctive relief arising from an
adverse Louisiana state-court judgment of possession. The district court
concluded that the Rooker–Feldman doctrine deprived it of subject-matter
jurisdiction to entertain the Houstons’ action. Agreeing with the district court
that Rooker–Feldman bars the Houstons’ claims, we AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30512     Document: 00512966960   Page: 2   Date Filed: 03/12/2015




                                 No. 14-30512
             I. FACTUAL AND PROCEDURAL BACKGROUND
      Brothers Michael and Steve Houston have been litigating their
inheritance under the wills of their grandfather, McKinley Houston, and their
father, Mack Houston, Jr., since the late 1990s.
      In 1981, McKinley Houston inherited a one-quarter interest in a tract of
property in DeSoto Parish, Louisiana. McKinley Houston devised his interest to
his sons, Mack Houston, Jr. and Carlyle Houston. Carlyle Houston died in 1993
with no heirs, while Mack Houston, Jr. died in 1994 survived by his sons,
Michael and Steve Houston, and his live-in girlfriend, Daisy Cotton. A year
before his death, Mack Houston, Jr. executed a will devising all of his property
to Cotton and appointing her executor. Cotton applied for a small-estate
administration in Illinois, Mack Houston, Jr.’s state of residence, and submitted
the will to probate in August 1994. The Houston brothers contest the validity of
this will and this estate administration.
A.    State Court Proceedings
      The Houston brothers first challenged their father’s will in Illinois state
court in 1997. The state court denied their petition and denied reconsideration
in separate handwritten orders, and the First Judicial District Appellate Court
of Illinois affirmed.
      In August 2004, Cotton filed a petition for appointment and for ancillary
probate of the estates of McKinley Houston, Carlyle Houston, and Mack
Houston, Jr. (“the Cotton action”) in Louisiana’s 11th Judicial District Court
(JDC). As part of the petition, Cotton filed a sworn descriptive list claiming
ownership of the DeSoto Parish property. The Houston brothers opposed
Cotton’s petition, and in May 2005, the 11th JDC dismissed the petition with
prejudice.



                                        2
     Case: 14-30512        Document: 00512966960           Page: 3     Date Filed: 03/12/2015




                                        No. 14-30512
        Cotton died in Texas in August 2007. In January 2009, Joyce Q. Ross,
Cotton’s daughter-in-law and executor of her estate, filed a petition to open an
ancillary succession for Cotton (“the Ross action”) in Louisiana’s 42nd JDC.
The 42nd JDC admitted Cotton’s will—which devised her property to her
children—to probate. The Houston brothers contest the validity of this will as
well.
        Despite the supposed dismissal with prejudice of Cotton’s petition to
probate the Houston estates, the proceedings in the Cotton action apparently
continued until February 2013. 1 The record contains little evidence of what
transpired in the interim. In a hearing on October 15, 2012, with all parties
present, the 42nd JDC set the matter for trial on February 14, 2013. The
Houston brothers reportedly objected to this hearing and to the trial date,
though the precise basis of their objections is unclear. On February 6, 2013,
the Louisiana Supreme Court denied without written opinion the Houston
brothers’ application for supervisory and/or remedial writs in the Cotton
action. In re Succession of Houston, 2013/0243 (La. 2/6/13); 107 So. 3d 639. 2
        On the morning of trial, the Houston brothers declined to appear and
instead filed a motion to continue and a motion to recuse both judges of the
42nd JDC. According to Judge Adams, who presided over the hearing, the
Houston brothers alleged, inter alia, that the judges, the clerk, and Cotton’s




        1 Although the Cotton action was commenced and purportedly dismissed in the 11th
JDC, the proceedings continued and ultimately concluded in the 42nd JDC. Nothing in the
record explains this discrepancy.
        2 None of the writs referenced in this opinion appear in the record or in public

databases, and none of the Louisiana Supreme Court writ denials that are publicly accessible
contain written opinions. Except where otherwise noted, the Houston brothers have not
identified the grounds for their writ applications or the status of their appeals, either in their
briefing or in their contributions to the record.
                                                3
     Case: 14-30512         Document: 00512966960           Page: 4     Date Filed: 03/12/2015




                                         No. 14-30512
attorneys 3 committed fraud and conspired to deprive them of due process.
Judge Adams declared that the allegations in the motion were “totally and
completely groundless,” as well as so “insulting and abusive” as to “raise[] the
issue of direct contempt” under article 22 of the Louisiana Code of Civil
Procedure. Although he recognized that motions to recuse ordinarily are
referred to another judge for resolution, Judge Adams explained that “when
this Court is faced with parties who have blatantly impugn[ed] the authority
and dignity of the Court with direct contempt in order to gain a subversive
advantage . . . , only the Judge presiding over the case is the proper party to
try the claimants for contempt.” In addition, Judge Adams noted that both the
Louisiana Supreme Court and the Second Circuit Court of Appeal had denied
the Houston brothers’ writ applications concerning the alleged improprieties
on the part of the court and opposing counsel. Judge Adams denied the
Houston brothers’ motions and proceeded with the trial.
       Judge Adams entered judgment against the Houston brothers on
February 25, 2013. The judgment denied the Houstons’ motions, ordered the
Houstons to appear and show cause why they should not be held in contempt,
and found, based “upon the evidence and testimony presented [at trial], and
the law of Louisiana,” in favor of Cotton. 4



       3  By this time, Venneta Queen, the administrator of Cotton’s succession, had replaced
Cotton in the action.
        4 Specifically, the judgment concluded that: (1) Mack Houston, Jr.’s will was valid

under the law of Illinois; (2) “issues related to the validity of the will” were “fully litigated in
Illinois and denied and upheld on appeal,” and therefore the will was valid and presented for
probate in Louisiana; (3) under either the law of Illinois or Louisiana, Mack Houston, Jr.
would have been in sole possession of any property that McKinley Houston inherited in
Louisiana; (4) the Houston brothers’ claims of forced heirship to the estate of Mack Houston,
Jr. were without merit under article 3533 of the Louisiana Civil Code; (5) the Estate of Daisy
Cotton was entitled to full possession of Mack Houston, Jr.’s one-quarter interest in the
DeSoto Parish property and related mineral interests; and (6) the Houston Brothers would
bear all costs of the proceedings.
                                                 4
     Case: 14-30512    Document: 00512966960      Page: 5   Date Filed: 03/12/2015




                                  No. 14-30512
      On March 27, 2013, the Houston brothers successfully moved for
suspensive appeal in the Cotton action. The court set security at $400,000—
reflecting the amount of mineral royalties being held in abeyance as a result of
the proceedings—and the Houstons filed a notice of intent to seek supervisory
writs challenging the amount of security. The status of this appeal is uncertain,
see supra note 2, but in April and September 2013, the Louisiana Supreme
Court denied without written opinions two applications by the Houston
brothers for supervisory and/or remedial writs in the Cotton action, In re
Succession of Houston, 2013-0500 (La. 4/5/13); 110 So. 3d 591; In re Succession
of Houston, 2013-1716 (La. 9/13/13); 120 So. 3d 704.
      On June 4, 2013, the Houston brothers filed a petition for possession of
the DeSoto Parish property in the name of McKinley Houston (“the Houston
action”) in the 42nd JDC. As with the Ross and Cotton actions, the status of
the Houston action is not clear from the record or from public databases. In
January and February 2014, however, the Louisiana Supreme Court denied
without written opinions two applications by the Houston brothers for
supervisory and remedial writs in the Houston action. In re Succession of
Houston, 2013-2480 (La. 1/17/14); 130 So. 3d 946; In re Succession of Houston,
2013-2779 (La. 2/14/14); 132 So. 3d 964. Additionally, in November 2014, the
Court declined to consider another application by the Houston brothers for
supervisory and remedial writs in the Houston action on the ground that the
application was not timely filed. In re Succession of Houston, 2014-2144 (La.
11/26/14); 152 So. 3d 895. The Court denied reconsideration in January 2015.
In re Succession of Houston, 2014-2144 (La. 1/16/15); --- So. 3d. ----.
B.    Federal Court Proceedings
      On September 23, 2013, the Houston brothers filed suit in federal court,
seeking declaratory and injunctive relief relating to the judgment of possession

                                        5
    Case: 14-30512     Document: 00512966960      Page: 6   Date Filed: 03/12/2015




                                  No. 14-30512
in the Cotton action. They named as defendants both Venneta Queen, the
administrator of the succession of Daisy Cotton, and EP Energy E&P
Company, L.P., which was not a party to the state-court suit but held an oil,
gas, and mineral lease on the DeSoto Parish property. Their complaint
contained 223 paragraphs of factual and legal claims, spanning 66 pages, and
listed 15 counts of requested relief, which were limited to a series of declaratory
judgments, preliminary and permanent injunctions against enforcement of the
state-court judgment, the costs of litigation, and any other relief the court
deemed proper.
      EP Energy and Queen both moved to dismiss, while the Houston
brothers moved for expedited discovery to obtain evidence of their opponents’
alleged conspiracy with the court. In its motion, EP Energy invoked the
Rooker–Feldman doctrine.
      While these motions were under consideration, the Houston brothers
filed a petition in the 42nd JDC to annul the probated testament of Mack
Houston, Jr. and the judgment of possession in favor of Daisy Cotton in the
Cotton case. They based their petition on article 2931 of the Louisiana Code of
Civil Procedure and article 3497 of the Louisiana Civil Code, which together
permit annulment of a probated will by a direct action brought in the
succession proceeding within five years of the will’s admission to probate.
There is no evidence of the status of this petition in the record or in public
databases, and neither the Second Circuit Court of Appeal nor the Louisiana
Supreme Court has any record of the case.
      The district court granted EP Energy’s motion and denied the Houston
brothers’ motion. The district court found that the Houston brothers sought to
overturn the judgment of the 42nd JDC—and, by extension, the Illinois state



                                        6
     Case: 14-30512        Document: 00512966960           Page: 7     Date Filed: 03/12/2015




                                        No. 14-30512
courts before it—and that the Rooker–Feldman doctrine correspondingly
deprived the court of subject-matter jurisdiction.
       The Houston brothers unsuccessfully moved to alter or amend the
judgment, then filed the instant appeal.
             II. JURISDICTION AND STANDARD OF REVIEW
       The Houston brothers invoked both federal question jurisdiction and
diversity jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332, respectively.
Although the district court found that it lacked subject-matter jurisdiction
under the Rooker–Feldman doctrine, we have authority to review the district
court’s order of dismissal under 28 U.S.C. § 1291. We perform this review de
novo. Truong v. Bank of Am., N.A., 717 F.3d 377, 381 (5th Cir. 2013).
                                    III. DISCUSSION
       Before this Court, the Houston brothers purport to raise nine issues. 5
Because we decide that Rooker–Feldman indeed applies to this case, we need
not reach the Houston brothers’ remaining claims of error.
       The party asserting federal jurisdiction bears the burden of establishing
that jurisdiction exists. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
377 (1994). While we construe pro se litigants’ pleadings liberally, see Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam), we do not excuse pro se
litigants’ failure to comply with the pertinent rules of procedure and substantive
law, Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981) (per curiam). Of particular
importance here, the Federal Rules of Appellate Procedure impose on the


       5  However, these points do not neatly correspond to the arguments actually briefed by
the Houston brothers, which include the application of the Rooker–Feldman doctrine, federal-
court review of a state judge’s refusal to recuse himself, the district court’s refusal to rule on
the motion to disqualify opposing counsel, the district court’s denial of the Houston brothers’
motion for expedited discovery, the legal standard for a motion to dismiss, and the application
of the Full Faith and Credit Clause to judgments of probate as to immovable real property. As
the application of Rooker–Feldman controls federal jurisdiction, we must address this issue
first. Truong, 717 F.3d at 381–82.
                                                7
    Case: 14-30512      Document: 00512966960      Page: 8    Date Filed: 03/12/2015




                                   No. 14-30512
appellant the obligation to present an adequate record on appeal. Fed. R. App.
P. 10(b)(2); see Adams v. Johns–Mansville Sales Corp., 783 F.2d 589, 592 (5th
Cir. 1986).
      The Rooker–Feldman doctrine occupies “narrow ground”: it bars only
“cases brought by state-court losers complaining of injuries caused by state-
court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Exxon, the Court’s
most authoritative recent pronouncement on Rooker–Feldman, makes plain
that the doctrine has four elements: (1) a state-court loser; (2) alleging harm
caused by a state-court judgment; (3) that was rendered before the district
court proceedings began; and (4) the federal suit requests review and reversal
of the state-court judgment. See id.
      This Court has observed that “[a] state court judgment is attacked for
purposes of Rooker–Feldman ‘when the [federal] claims are “inextricably
intertwined” with a challenged state court judgment,’ or where the losing party
in a state court action seeks ‘what in substance would be appellate review of the
state judgment.’” Weaver v. Tex. Capital Bank, N.A., 660 F.3d 900, 904 (5th Cir.
2011) (per curiam) (second alteration in original) (citations omitted). However,
Rooker–Feldman “does not preclude federal jurisdiction over an ‘independent
claim,’ even ‘one that denies a legal conclusion that a state court has reached.’”
Id. (quoting Exxon, 544 U.S. at 293). Indeed, the doctrine “generally applies only
where a plaintiff seeks relief that directly attacks the validity of an existing state
court judgment.” Id. Nonetheless, a party cannot escape Rooker–Feldman by
“casting . . . a complaint in the form of a civil rights action.” Liedtke v. State Bar
of Tex., 18 F.3d 315, 317 (5th Cir. 1994).



                                          8
     Case: 14-30512       Document: 00512966960          Page: 9     Date Filed: 03/12/2015




                                       No. 14-30512
       There is little genuine dispute that three of the four elements of Rooker–
Feldman are satisfied here: The Houston brothers lost in state court, they
allege injuries caused by the Louisiana judgment, and they request relief
amounting to review and reversal of that judgment. Although they assert
claims of harm ostensibly separate from the judgment of possession—e.g.,
fraud and violation of due process—they seek only declaratory and injunctive
relief relating to the state-court judgment, not damages from these purportedly
independent wrongs. This undermines the Houston brothers’ independent-
claim argument. 6 Indeed, “reversal of the state court’s . . . judgment would be
a necessary part of the relief requested by [the Houston brothers], and the
object of [the Houston brothers’] claims is the state . . . judgment itself.” See
Magor v. GMAC Mortg., L.L.C., 456 F. App’x 334, 336 (5th Cir. 2011) (per
curiam). Moreover, each of the Houston brothers’ fraud allegations was either
explicitly or implicitly addressed by the state court: the 42nd JDC declared the
Houston brothers’ claim of a conspiracy to defraud them “totally and
completely groundless,” 7 and in ruling in Queen’s favor the court impliedly
found that Cotton had filed a valid petition for possession.



       6 Compare Truong, 717 F.3d at 383 (holding that the plaintiff’s state unfair-trade-
practice claims were independent of a state foreclosure judgment because the plaintiff “did
not seek to overturn the state-court judgment, and the damages she requested were for
injuries caused by the [defendants’] actions, not injuries arising from the foreclosure
judgment”), with Morris v. Am. Home Mortg. Serv., Inc., 443 F. App’x 22, 24 (5th Cir. 2011)
(per curiam) (holding that the plaintiff’s claims for unlawful debt-collection practices in
connection with a state foreclosure judgment were barred by Rooker–Feldman “because,
crucially, the only relief [the plaintiff] sought was the setting aside of the state foreclosure
judgment and staying of the execution of the writ of possession,” which “demonstrate[d] that
[the plaintiff’s] injuries arose from the state court judgments”).
       7 To the extent that the Houston brothers claim their accusations of fraud and bias

are necessarily independent of the judgment, we have previously rejected this argument on
similar facts. See Turner v. Cade, 354 F. App’x 108, 110–11 (5th Cir. 2009) (per curiam)
(holding that allegations of bias and impropriety by the judge and opposing counsel were not
independent for Rooker–Feldman purposes); Price v. Porter, 351 F. App’x 925, 926–27 (5th
Cir. 2009) (per curiam) (holding that Rooker–Feldman barred claims that a state judge should
                                               9
    Case: 14-30512        Document: 00512966960          Page: 10     Date Filed: 03/12/2015




                                       No. 14-30512
       The only Rooker–Feldman element subject to dispute is that of timing—
the state-court judgment that caused the Houston brothers’ injuries must have
been “rendered” before the district court proceedings began. The Houston
brothers contend that “all state court judgments were not rendered before the
district court proceedings commenced” because “the time to appeal the final
writ [in the Cotton action] had not expired” and the Houston brothers had just
initiated the Houston action and filed a petition to annul Mack Houston, Jr.’s
will and Daisy Cotton’s judgment of possession. The Appellees respond that
the contested judgment of possession was signed more than six months before
the Houston brothers filed suit in federal court, and the Louisiana Supreme
Court denied the Houston brothers’ writ applications on three occasions—most
recently, ten days before the inception of the federal action. Further, the
Appellees assert, “[i]t has now been over one year since the last writ denial,
and there is no indication that any proceedings continued in Louisiana state
courts.”
       There is disagreement among the circuits as to whether all state
proceedings, including appeals, must have concluded before the federal suit is
initiated in order for Rooker–Feldman to apply. See Storyville Dist. New
Orleans, LLC v. Canal St. Dev. Corp., 785 F. Supp. 2d 579, 588–90 (E.D. La.
2011) (identifying and explaining the split in authority); cf. 18B Charles Alan
Wright et al., Federal Practice and Procedure § 4469.1 (2d ed. 2002 & Supp.
2014) (“One question that may complicate application of the [Exxon] decision
will arise from identifying the level of finality that must be reached by a state
decision to invoke Rooker–Feldman principles as to any later-filed federal
action.”). Indeed, this Court has taken inconsistent positions on the matter: In



have been recused). Although these cases are not precedential, they may be persuasive
authority. Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).
                                              10
   Case: 14-30512     Document: 00512966960     Page: 11   Date Filed: 03/12/2015




                                 No. 14-30512
Hale v. Harney, 786 F.2d 688, 691 (5th Cir. 1986), this Court applied Rooker–
Feldman to bar a federal suit despite the pendency of an appeal in state court;
but in Rowley v. Wilson, 200 F. App’x 274, 275 (5th Cir. 2006) (per curiam), this
Court declined to apply Rooker–Feldman because the case was on appeal to a
state appellate court, observing that “[Exxon] tells us when a state court
judgment is sufficiently final for operation of the Rooker–Feldman doctrine:
when ‘the state proceedings [have] ended.’”
      Although Hale predated Exxon, the split in authority following Exxon on
the question of finality suggests that that case did not “unequivocally” overrule
Hale. See Technical Automation Servs. Corp. v. Liberty Surplus Ins. Corp., 673
F.3d 399, 405 (5th Cir. 2012) (“[F]or a Supreme Court decision to change our
Circuit’s law, it ‘must be more than merely illuminating with respect to the
case before [the court]’ and must ‘unequivocally’ overrule prior precedent.”
(second alteration in original)). Further, the portion of Exxon quoted in
Rowley—an unpublished opinion with limited precedential value under 5th
Circuit Rule 47.5.4—is found not in Exxon’s holding but in its description of
the Rooker and Feldman cases, see Exxon, 544 U.S. at 291. Exxon’s holding
refers only to “state-court judgments rendered before the district court
proceedings commenced.” Id. at 284. Accordingly, we appear to be bound by
Hale pursuant to this Circuit’s rule of orderliness. See Technical Automation
Servs. Corp., 673 F.3d at 405–07. We need not take a definitive position on the
continued vitality of Hale, however, because even under Rowley’s more
restrictive view of Rooker–Feldman, the Houston brothers have not adequately
shown that relevant state proceedings remain ongoing.
      Under Hale, the alleged pendency of additional state-court proceedings is
immaterial to the application of Rooker–Feldman when the federal suit seeks
review and rejection of a discrete final state-court judgment. See Hale, 786 F.2d

                                       11
    Case: 14-30512            Document: 00512966960         Page: 12     Date Filed: 03/12/2015




                                           No. 14-30512
at 691. Here, as explained above, the Houston brothers plainly have sought
federal review of a single state-court judgment: the 42nd JDC’s judgment of
possession in favor of Daisy Cotton and the associated rulings contained in that
judgment. The judgment was issued in February 2013, and the Louisiana
Supreme Court denied three writ applications filed by the Houston brothers
before they initiated this suit in September 2013. Regardless of whether the
Houston brothers sought further review of this judgment in the Louisiana
courts, a straightforward reading of Hale bars the instant suit.
          Even assuming that Hale did not survive Exxon, though, the result is no
different. The Houston brothers contend only that the time to appeal the
Louisiana Supreme Court’s denial of their most recent writ had not expired
when they filed their federal suit, and that they had initiated new state
proceedings by this time. They present no evidence that they actually did
appeal the denial of their writs, and even if the Houston action and the petition
to annul the adverse judgments 8 could qualify as state proceedings relevant to
the Rooker–Feldman analysis—if anything, they seem collateral to the
operative judgment—the record is devoid of any indication of the status of
these proceedings. See supra note 2. As the appellants, it is the Houston
brothers’ burden to ensure that the record on appeal is adequate to assess their
claims of error. Fed. R. App. P. 10(b)(2). And as the party seeking a federal
forum, it is also the Houston brothers’ burden to prove the factual requisites of
our jurisdiction. See Kokkonen, 511 U.S. at 377. They meet neither burden here.
We therefore agree with the district court that the judgment of possession is a
final judgment within the meaning of Rooker–Feldman, and we conclude that
all four elements of the Rooker–Feldman doctrine are satisfied.


          8   Notably, the Houston brothers filed this petition after they initiated their federal
action.
                                                  12
    Case: 14-30512       Document: 00512966960          Page: 13     Date Filed: 03/12/2015




                                       No. 14-30512
       Undeterred, the Houston brothers attempt to invoke the purported “void
ab initio exception” to Rooker–Feldman, which provides that a state-court
judgment that is void for want of subject-matter or personal jurisdiction, or that
was obtained by fraud, is subject to collateral attack in federal court. See, e.g.,
In re Lake, 202 B.R. 751, 758 (B.A.P. 9th Cir. 1996). Neither this Court nor the
Supreme Court has endorsed this exception as the Houston brothers advocate,
and the cases that do recognize this exception—the Houston brothers cite none
in their briefs—indicate that it is presently limited to the bankruptcy context.
See Schmitt v. Schmitt, 324 F.3d 484, 487 (7th Cir. 2003) (“While a void ab
initio Rooker–Feldman exception might be appropriate in some bankruptcy
cases (apparently the only situation in which it has been applied) in order to
protect the dominant federal role in that specialized area of the law, it has no
place here.”). 9
       Assuming arguendo the exception applies here, it is unavailing to the
Houston brothers. As the district court observed, the 42nd JDC determined
that it had both subject-matter jurisdiction and personal jurisdiction over the
Houston brothers, and this determination “ordinarily qualifies for full faith
and credit, so long as [it] was fully and fairly litigated in the court that
rendered the judgment,” Marshall v. Marshall, 547 U.S. 293, 314 (2006).
Although the Houston brothers complain that they were not present for the
“sham trial,” the record indicates that they waived any objection to personal
jurisdiction through their appearances in state court, see, e.g., Dazet Mortg.
Solutions LLC v. Faia, 2012-0486, pp. 4–5 (La. App. 5 Cir. 4/10/13); 116 So. 3d
711, 715–16, and that their absence from the trial was a strategic decision.



       9See also Casale v. Tillman, 558 F.3d 1258, 1261 (11th Cir. 2009) (per curiam); In re
Singleton, 230 B.R. 533, 538 (B.A.P. 6th Cir. 1999) (per curiam); In re Lake, 202 B.R. at 758;
In re James, 940 F.2d 46, 52 (3d Cir. 1991).
                                             13
   Case: 14-30512     Document: 00512966960      Page: 14   Date Filed: 03/12/2015




                                 No. 14-30512
Further, the district court sua sponte engaged in a jurisdictional analysis out
of an abundance of caution, and we find no error in its independent conclusion
concerning the state court’s jurisdiction. As to whether the judgment was
procured by fraud, we note only that both the state court and the district court
found the Houston brothers’ allegations baseless, and that the Houston
brothers’ allegations of fraud are uniformly conclusory and unsupported by
record evidence.
      Absent an exception, the Rooker–Feldman doctrine applies to deprive the
federal courts of subject-matter jurisdiction.
                             IV. CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                       14